 552DECISIONS OF NATIONAL LABOR RELATIONS BOARDBarnes Hospital'andBarnes House Staff Association,Petitioner.2Case 14-RC-7856June 9, 1976DECISION AND ORDERBy MEMBERS FANNING, PENELLO, AND WALTHERUpon a petition duly filed under Section 9(c) oftheNational Labor Relations Act, as amended, ahearing was held before Hearing Officer Vance DMiller on March 4-6 and 24-28, 1975 Following thehearing and pursuant to Section 102 67 of the Na-tional Labor Relations Board Rules and Regulationsand Statements of Procedures, Series 8, as amended,by direction of the Regional Director for Region 14,the above-entitled case was transferred to the Boardfor decisionPursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panelThe Petitioner seeks to represent a unit of all resi-dents and interns employed by the Employer at itsStLouis, Missouri, facility The Employer contends,iAt the hearing,Petitioner moved to amend its petition to name BarnesHospital and Washington University as joint employers if the Board foundBarnes Hospitaland Washington University to be joint employers2A notice of hearing was sent to Washington University approximately lmonth prior to the hearingWashington University however did not appear in the proceeding until March 24, 1975, when 4 days testimony hadalready been heardWashington University School of Medicine maintains that it has not in-tervened in the proceedings and that it would be denied due process if theBoard allowed the Petitioner to amend its petition by naming WashingtonUniversity and Barnes Hospital as joint employersinter alga,that residents and interns are students andnot employees For the reasons set forth inCedars-SinaiMedical Center,223 NLRB No 57 (1976), wefind merit in the Employer's position regarding theresidents and interns InCedars-Sinai,theBoardfound that interns and residents, although they pos-sess certainemployee characteristics, are primarilystudents, and therefore concluded that they are notemployees within the meaning of Section 2(3) of theAct The residents and interns involved herein arenot unlike residents and interns involved inCedars-SinaiAccordingly, as no question affecting com-merce exists concerning representation of "employ-ees" of the Employer within the meaning of Section9(c) of the Act, we shall dismiss the petition herein 3ORDERIt is hereby ordered that the petition filed hereinbe, and it hereby is, dismissedMEMBER FANNING, dissentingFor the reasons stated in my dissenting opinion inCedars-SinaiMedicalCenter,223NLRB 251(1976), I would find the residents and interns to beemployees Although I would find the hospital to bean employer, due to the disposition of the majority, Ido not find it necessary to consider whether the de-gree of control asserted by an exempt hospital overthis Employer's operation is sufficient to preclude as-sertion of jurisdiction under the Act3The Employer also contends that it is a joint employer with other hospi-tals operated by various political subdivisions which precludes assertion ofjurisdiction by the Board Since we are dismissing the petition because thereis no question concerning representation of employees'we deem it unnecessary to consider this or other issues raised by the parties224 NLRB No 83